915 F.2d 1575
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.James J. MARREN, Defendant-Appellant.
No. 89-2935.
United States Court of Appeals, Seventh Circuit.
Argued Sept. 27, 1990.Decided Sept. 27, 1990.

1
Withdrawn from bound volume, decision to be published as


2
full opinion.  See 919 F.2d 61.